In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 14-15V
                                     Filed: July 7, 2016

*************************                                     UNPUBLISHED
MELVIN MCGINNIS,           *
                           *                                  Special Master Hamilton-Fieldman
               Petitioner, *
                           *
v.                         *                                  Attorneys’ Fees and Costs;
                           *                                  Reasonable Amount Requested
SECRETARY OF HEALTH        *                                  to which Respondent Does Not
AND HUMAN SERVICES,        *                                  Object.
                           *
               Respondent. *
*************************

Danielle A. Strait, Maglio, Christopher & Toale, P.A., Washington, DC, for Petitioner.
Lisa A. Watts, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION 1

        On January 6, 2014, Melvin McGinnis (“Petitioner”) petitioned for compensation under
the National Vaccine Injury Compensation Program. 2 Pet., ECF No. 1. Petitioner alleged that
he developed “injury and disorder of his immune and neurological systems” because he received
the Influenza vaccine. Id. at 3. On January 15, 2016, the parties stipulated to an award of
compensation, Stipulation, ECF No. 44, and the undersigned issued a decision in accordance
with that stipulation, Decision, ECF No. 45.

       On June 22, 2016, Petitioner moved for attorneys’ fees and costs in the amount of
$73,408.02. Mot. for Attorneys’ Fees at 1, ECF No. 50. Petitioner’s counsel represents that


1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).
Petitioner has incurred personal costs in the amount of $8.03 in pursuing the claim. Id.

        Roughly two weeks later, Respondent notes that she does “not object to the overall
amount sought, as it is not an unreasonable amount to have been incurred for proceedings in this
case to date.” Resp. to Mot. for Attorneys’ Fees at 1, ECF No. 51. At the same time,
Respondent explains, her lack of objection to the fees sought “should not be construed as an
admission, concession, or waiver as to the hourly rates requested, the number of hours billed, or
the other litigation related costs.” Id.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C.
§ 300aa-15(e). The undersigned finds that this petition was brought in good faith and that there
existed a reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. § 300aa-15(b) and (e)(1). Furthermore, the proposed amount seems
reasonable and appropriate and Respondent has given no reason to suppose otherwise.
Accordingly, the undersigned hereby awards the amount of $73,408.02, in the form of two
checks: one for $73,399.99, made jointly payable to Petitioner and Petitioner’s counsel,
Danielle A. Strait; and another, for $8.03, made individually payable to Petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court shall enter judgment in accordance herewith. 3

       IT IS SO ORDERED.

                                                     /s/Lisa D. Hamilton-Fieldman
                                                     Lisa D. Hamilton-Fieldman
                                                     Special Master




3
  Entry of judgment may be expedited if each party files a notice renouncing the right to seek
review. Vaccine Rule 11(a).